MERRILL, Justice.
Supreme Court Rule 39, Code 1940, Tit. 7 Appendix, deals with certiorari to the Court of Appeals, and provides in part that “the application to this court must be filed with the clerk of this court within fifteen days after the action of said court of appeals upon the said application for rehearing.”
The application for rehearing was overruled on November 17, 1964, making the last day of filing here December 2, which was not a Sunday or a holiday. The application for certiorari was filed after December 2, 1964, and must, therefore, be stricken. Bray v. State, 257 Ala. 111, 57 So.2d 555; Reserve Life Ins. Co. v. Longshore, 262 Ala. 95, 77 So.2d 392; Accardo v. State, 268 Ala. 293, 105 So.2d 865; Pritchett v. State, 270 Ala. 211, 117 So.2d 347.
Application for writ of certiorari stricken.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.